                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

AUDREY DEPEIZA, as              )
Proposed Representative of the  )
Estate of ANDREW DEPEIZA,       )
Deceased, and CHRISTINA         )
MONIQUE CARTER-                 )
HARPER, as Next of Kin of       )
AUBREY DREW CARTER, a           )
minor and Surviving Son of      )             CIVIL ACTION FILE NO.:
ANDREW DEPEIZA, Deceased,       )             1:18-CV-05117-MHC
Individually,                   )
                                )
                    Plaintiffs, )
                                )
vs.                             )
                                )
THE CITY OF EAST POINT,         )
GEORGIA, OFFICER JANET          )
JACKSON, in her individual and )
official capacity, and OFFICER )
JOHN DOE, in his individual     )
and official capacity,          )
                                )
                    Defendant.  )

   NOTICE TO TAKE THE DEPOSITION OF DEFENDANT OFFICER
                 CORNELL M. JOHNSON, JR.


TO:   Officer Cornell M. Johnson, Jr.
      c/o Derrick L. Bingham
      1180 Peachtree Street, NE
      Suite 3000
      Atlanta, GA 30309
                                        -1-
      PLEASE TAKE NOTICE THAT on Tuesday, November 19, 2019,

beginning at 2:00 p.m., at Newnan Central Library, 85 Literary Lane,

Newnan, GA 30265 the undersigned will proceed to take the deposition of Officer

Cornell M. Johnson, Jr., upon oral examination before a court reporter, a notary

public, or other person authorized by law to administer oaths. The deposition will

be taken for purposes of discovery, cross-examination of an opposing party, and

for all other purposes permitted under the Fed. R. Civ. P. 26 and 30. The

deposition will continue from day to day until its completion.

      This 18th day of November, 2019.

                                           Respectfully Submitted,
                                           FORREST B. JOHNSON &
                                           ASSOCIATES




                                           FORREST B. JOHNSON
FORREST B. JOHNSON &                       Georgia Bar No. 393480
ASSOCIATES                                 RENEE Y. TUCKER
1745 Martin Luther King, Jr. Drive         Georgia Bar No. 454262
Atlanta, Georgia 30314                     Attorneys for Plaintiff
(404)758-9111




                                         2-
                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared in compliance with Local Rule 5.1 (B) in 14-point Times New Roman

type face.

      This 18th day of November, 2019.

                                              /s/ Renee Y. Tucker
                                              RENEE Y. TUCKER
                                              Georgia Bar No.: 454262
                                              Attorney for Plaintiffs


FORREST B. JOHNSON & ASSOCIATES
1745 Martin Luther King Jr., Drive
Atlanta, Georgia 30314
(404) 758-9111
reneetucker@fbjlaw.com




                                         3-
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this day served a copy of NOTICE TO

TAKE     DEPOSITION         OF      DEFENDANT       OFFICER       CORNELL   M.

JOHNSON, JR. upon all parties to this matter by depositing a true copy of same

in the U.S. Mail, proper postage prepaid, addressed to the following:


                              Derrick L. Bingham
                  Owen, Gleaton, Eagan, Jones & Sweeney, LLP
                           1180 Peachtree Street, NE
                                  Suite 3000
                            Atlanta, Georgia 30309

This 18th day of November, 2019.

                                      FORREST B. JOHNSON &
                                      ASSOCIATES




                                          _____________________________
                                          FORREST B. JOHNSON
                                          Georgia Bar No. 393480
                                          RENEE Y. TUCKER
                                          Georgia Bar No. 454262
                                          Attorneys for Plaintiff

1745 Martin Luther King, Jr., Dr.
Atlanta, GA 30314
(404) 758-9111
(404) 758-1969 fax




                                        -1-
